EXHIBIT 10.2

 

PLC Tract No. 150

     

STATE OF LOUISIANA

   :    GROUND LEASE AGREEMENT WITH

PARISH OF CALCASIEU

   :    OPTION TO PURCHASE

This GROUND LEASE AGREEMENT WITH OPTION TO PURCHASE (“Ground Lease”) is and
effective as of August 1, 2007, ( “Effective Date”) by and between PNK (LAKE
CHARLES), L.L.C., a Louisiana limited liability company, federal tax
identification number 02-0614452, (the “Tenant”), and LAKE CHARLES HARBOR &
TERMINAL DISTRICT, a political subdivision of the State of Louisiana, located in
Calcasieu Parish, Louisiana (the “District”).

WITNESSETH:

WHEREAS, the District is a deep water port and political subdivision of the
State of Louisiana (the “State”) exercising governmental powers of the State as
delegated and authorized pursuant to the Louisiana Constitution and other
statutory supplemental authorities thereof, acting by and through the Port
Director of the District, having its office and domicile at the Port of Lake
Charles, Lake Charles, Louisiana; and

WHEREAS, the Tenant is desirous of leasing land owned by the District for
development, construction, and operation of a resort, hotel, retail sales
outlet, restaurant(s) , and casino (“Resort”) facilities; and

WHEREAS, the Tenant will obtain all licenses, permits and approvals from the
Louisiana Riverboat Gaming Commission and the Louisiana Department of Public
Safety and Corrections, Riverboat Gaming Enforcement Division of the Office of
State Police, necessary to permit the Tenant to operate a casino riverboat at
such land; and

WHEREAS, the District desires to lease such land to the Tenant in order to
develop the land with such a facility and thereby create and provide employment
opportunities for the inhabitants of the Parish of Calcasieu (the “Parish”),
which will add to the welfare and prosperity of the persons residing within the
geographic limits of the District and the Parish; and

 

1



--------------------------------------------------------------------------------

WHEREAS, the District is specifically authorized pursuant to La. R.S. 34:203C to
“induce and encourage the location of enterprises which would have economic
impact upon the area served by it and lease lands presently owned by it for the
general development of tourism...”; and

WHEREAS, in accordance with the above, the Tenant has executed this Ground Lease
and offers fair value to the District as consideration for this Ground Lease.

NOW, THEREFORE, in consideration of the above recitals and the mutual covenants
hereinafter contained, the parties herein covenant and agree as follows:

1. Definitions. As used in this Ground Lease, the terms “District,” “Ground
Lease,” “Parish,” “State,” and “Tenant” shall have the meanings indicated above,
and the following terms shall have the respective meanings indicated below:

“Applicable Laws” shall mean all present and future laws, ordinances, orders,
rules and regulations of all federal, state, parish, and municipal governments,
departments, commissions, or offices, in each case having applicable
jurisdiction over the Project Site, the District, or the Tenant.

“District-Created Lien” means any lien, charge, or encumbrance arising or
resulting directly from acts or omissions of the District.

“Extended Term” means any ten (10) year extension(s) of this Ground Lease
occurring after the Initial Term as provided in Section 3.1 hereof.

“Ground Lease Commencement Date” means the date that the Tenant obtains a gaming
operations certificate authorizing riverboat casino operations at the Project
Site.

“Ground Lease Rent Commencement Date” means that date that Tenant has obtained
all of the following:

(a) All the required permits, licenses or approvals for the construction of the
Resort.

(b) A multiple original of the Pinnacle Dual Head Tax Sharing Agreement among
the District, City of Lake Charles, Calcasieu Parish School Board, McNeese State
University, Sowela

 

2



--------------------------------------------------------------------------------

Technical Community College, and the Calcasieu Parish Police Jury has been
entered into by all parties.

(c) Tenant has obtained a Leasehold Title Insurance Policy from a company
acceptable to Tenant in an amount acceptable to Tenant showing, good, marketable
and complete ownership to the Project Site in the District, subject to no
exceptions except as to the ownership of the minerals by the District, as to
which the District agrees not to use the surface of the Project Site for the
investigation, exploration or production of minerals, and except those
exceptions for which affirmative title insurance coverage has been provided that
will enable the financing and construction of the Project.

(d) Tenant has commenced actual construction of the Improvements on the Project
Site.

(e) The Ground Lease Rent Commencement Date shall be the earlier of December 31,
2007 or the date that all of the conditions in sub-paragraphs (a) through
(d) above have been satisfied.

“Initial Term” means the first ten (10) years of the term of this Ground Lease,
as provided in Section 3.1 hereof.

“Impositions” means (i) all real or personal property taxes and assessments on
the Improvements to be constructed on the Project Site (but not real property
taxes on the Project Site itself, nor any income, transfer, gift, inheritance,
estate, intangible personal property, corporation, or similar taxes imposed on
the District by reason of its ownership of the Project Site or its interest in
this Ground Lease), the personal property located on the Project Site and taxes,
if any, imposed on the ground rent or other charges paid by the Tenant hereunder
or on the Tenant’s interest in or under this Ground Lease, (ii) water and sewer
rents, charges for public utilities, governmental excises, levies, license,
impact and permit fees, and (iii) other governmental charges which at any time
during the term of this Ground Lease may be assessed, levied, confirmed, imposed
upon or become due and payable in respect of or become a lien on the
Improvements to be constructed on the Project Site or any part thereof or any
appurtenance thereto.

“Improvements” means the improvements as described in Exhibit “2” to this Ground
Lease.

 

3



--------------------------------------------------------------------------------

“Lease Year” means a period of twelve (12) consecutive full calendar months. The
first Lease Year shall begin on the Ground Lease Commencement Date; provided,
however, if said Ground Lease Commencement Date shall occur on other than the
first day of a calendar month, then the first Lease Year shall commence upon the
first day of the calendar month next following the Ground Lease Commencement
Date. Each succeeding Lease Year shall commence upon the anniversary of the
beginning of the previous Lease Year.

“Person” means and includes natural persons, corporations, general partnerships,
limited partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts, or
other organizations, whether or not legal entities, and governments and agencies
and political subdivisions thereof.

“Port” or “District” means the Port of Lake Charles or Lake Charles Harbor &
Terminal District, as established by Louisiana Revised Statute 34:201, et seq.,
in the Parish.

“Project” means the construction and operation of resort facilities including
riverboat casino operations as described on Exhibit “2”.

“Project Site” means the real property described specifically by the survey
attached as Exhibit “1-A” and legal description on Exhibit “1” to this Ground
Lease upon which the Project will be located and which real property is owned by
the District and leased by the District to the Tenant pursuant to this Ground
Lease.

“Tenant’s Property” means all machinery, vessels, equipment, furniture,
furnishings, inventory and other personal property and all severable fixtures of
any kind and at any time made, installed, fixed, or placed on, in, or to the
Project Site, but shall not include docks, wharves, warehouses, buildings, or
other structures or things deemed to be immovable. Tenant and Landlord
acknowledge that the riverboat portion of the Project is deemed to be a movable
and not an immovable, or a component part of an immovable or a component part of
the Project Site.

 

4



--------------------------------------------------------------------------------

2. Ground Lease Premises.

2.1 Date. The date of this Ground Lease shall be the Effective Date.

2.2 District’s Agreement to Lease. Upon the terms and conditions hereinafter set
forth, and in consideration of the payment of the rents and the prompt
performance by the Tenant of the covenants and agreements to be kept and
performed by the Tenant under this Ground Lease, the District does lease to the
Tenant and the Tenant hereby leases from the District, the Project Site legally
described and as shown in that survey attached hereto and made a part hereof as
Exhibit “1-A”. Reasonable egress and ingress from and to the Project Site
sufficient to permit the Tenant to accomplish its purposes in connection with
the Project shall be made available by the District to the Tenant, provided that
the exact route over waterways shall be subject to the reasonable control of the
District.

2.3 Description of Contemplated Improvements. In consideration of, and as a
material inducement to, the District’s execution of this Ground Lease, the
Tenant hereby agrees and shall be obligated, at Tenant’s sole cost, to finance,
construct, and maintain the Improvements, as provided in Section 6.

3. Term.

3.1 Initial Term and Extensions. The Initial Term of this Ground Lease shall be
ten (10) years, commencing at 12:01 a.m. on the Ground Lease Commencement Date
and, unless sooner terminated as hereinafter provided, ending at 11:59 p.m. on
the tenth (10th) anniversary of the last day of the month immediately preceding
the Ground Lease Commencement Date, provided that if the Ground Lease
Commencement Date is not the first day of a calendar month, the Initial Term
shall extend to 11:59 p.m. on the tenth (10th) anniversary of the last day of
the month in which the Ground Lease Commencement Date occurs. The parties shall
enter into a supplemental memorandum setting forth the Ground Lease Rent
Commencement Date, the Ground Lease Commencement Date, and expiration date of
the Initial Term.

 

5



--------------------------------------------------------------------------------

In consideration of and conditioned upon Tenant being in full compliance with
all terms and conditions set forth herein, the District hereby grants unto
Tenant the option to lease the Project Site for six (6) additional ten (10) year
terms; the first of said terms commencing upon the expiration of the Initial
Term and extending for a period of ten (10) years, (hereinafter referred to as
“first option term”), and the second of said terms commencing upon the
expiration of the first option term for a period of ten (10) years, (hereinafter
referred to as “second option term”), and the third of said terms commencing
upon the expiration of the second option term for a period of ten (10) years,
(hereinafter referred to as “third option term”), and the fourth of said terms
commencing upon the expiration of the third option term for a period of ten
(10) years, (hereinafter referred to as “fourth option term”) and the fifth of
said terms commencing upon the expiration of the fourth option term for a period
of ten (10) years, (hereinafter referred to as “fifth option term”) and the
sixth of said terms commencing upon the expiration of the fifth option term for
a period ten (10) years, (hereinafter referred to as the “sixth option term”).

Each option to extend the lease of the Project Site as set forth above shall
automatically occur unless the Tenant elects to terminate this Ground Lease and
communicates such election by written notice from the Tenant to the District on
or before six (6) months prior to the expiration of the current lease term.

All the terms and conditions of this Ground Lease shall be applicable to the
first option term, the second option term, the third option term, the fourth
option term, the fifth option term, and the sixth option term, if any, and the
rental shall be determined in accordance with the provisions outlined in Exhibit
“3” attached hereto and made a part hereof.

4. Rent.

4.1 Rent. Commencing on the Ground Lease Rent Commencement Date and until the
Ground Lease Commencement Date, Tenant shall pay to the District as rental
one-half ( 1/2) of the amount of rental on Exhibit “3”. Commencing with the
Ground Lease Commencement Date, Tenant shall pay to the District as rent the
full amount of the rental provided on Exhibit “3”. Rent for any period of less
than one month shall be apportioned based on the number of days in that month.

 

6



--------------------------------------------------------------------------------

4.2 Due Date. All rental payments payable after the Ground Lease Commencement
Date shall be made annually in advance and on or before the fifth working day of
the first month of each Lease Year during the entire term of this Ground Lease
commencing upon the Ground Lease Commencement Date.

All rental payments due from the Ground Lease Rent Commencement Date until the
Ground Lease Commencement Date shall be due monthly in advance on or before the
fifth working day of each month following the Ground Lease Rent Commencement
Date. The initial rent shall be due on the Ground Lease Rent Commencement Date
and shall be a pro rata amount of such monthly rent as provided in paragraph 4.1
in the event the Ground Lease Rent Commencement Date is a date other than the
first of a calendar month.

4.3 Place of Payment. Rent shall be payable at such place as the District may
specify, by written notice to the Tenant, as hereinafter provided, from time to
time.

5. Net Lease; Taxes and Utility Expenses.

5.1 Net Lease. This Ground Lease is a net lease and it is agreed and intended
that the Tenant shall pay or cause to be paid all operating costs and
Impositions of every kind and nature whatsoever relating to the Project Site
except as expressly otherwise provided in this Ground Lease. The Tenant shall
pay to the District absolutely net throughout the term of this Ground Lease, the
rent and other payments hereunder, free of any charge, assessments, Impositions,
expenses, or deductions of any kind, and without abatement, deduction or set
off, except as expressly otherwise provided in this Ground Lease.

5.2 Taxes and Utility Expenses.

(a) Subject to Section 5.2(b) hereof, the Tenant shall pay or cause to be paid,
before any fine, penalty, interest, or cost may be added thereto for the
nonpayment thereof, all Impositions.

(b) The Tenant shall bear the burden of and shall make timely remittances of all
Impositions and shall file timely, with appropriate governmental units, all
returns, statements, and reports legally required with respect thereto. The
Tenant shall promptly remit to any governmental unit any such Imposition, unless
the Tenant shall in good faith, with due

 

7



--------------------------------------------------------------------------------

diligence, and by appropriate judicial or administrative proceedings, contest
the validity, applicability, or amount thereof. The Tenant shall give the
District 10 days’ prior written notice of the Tenant’s intent to contest such
Imposition. Any such contest shall be at the Tenant’s sole cost and expense.

(c) The Tenant, upon the request of the District, shall furnish to the District,
within thirty (30) days after the date when an Imposition becomes delinquent if
not paid, official receipts of the appropriate taxing authority or other
evidence satisfactory to the District evidencing the payment thereof. The
certificate, advice or bill of non-payment of such Imposition issued by the
proper official designated by law to make or issue the same or to receive
payment of an Imposition shall be prima facie evidence that such Imposition is
due and unpaid at the time of the making of such certificate, advice, or bill.

(d) Except as expressly otherwise provided herein, nothing contained herein
shall modify, amend, or constitute a waiver of, expressly or by implication, any
applicable taxes or Imposition with respect to all or any portion of the Project
or the operation thereof.

5.3 Utility Connections. The Tenant shall be responsible for obtaining, at its
own cost, electricity, telephone, water, sewerage, and other utility service to
the Project Site.

6. Tenant Improvements.

The Tenant shall have the right and obligation to finance, construct, and
install on the Project Site (in conformity with Section 6.1 hereof), at Tenant’s
sole cost, the Improvements and such related improvements as are incidental
thereto, all of which shall remain the property of the Tenant during the term of
this Ground Lease.

6.1 Conformity to Preliminary Description and Building Code. A preliminary
description of the Improvements is attached hereto as Exhibit “2”. The
Improvements shall be constructed and completed in substantial conformity with
such preliminary description and conformity with all applicable building codes,
laws, rules and regulations.

6.2 (This section intentionally left blank.)

 

8



--------------------------------------------------------------------------------

6.3 Commencement and Completion of Improvements. The Tenant shall commence
construction of the Improvements within twelve (12) months from the Effective
Date of this Ground Lease. The Tenant shall proceed with due diligence to
construct and build the Improvements, without any cost, expenses, charge,
liability, or obligation to be borne by the District and shall complete the
Improvements. Tenant shall expend on the Improvements an amount equal to the
estimated costs set forth in Exhibit “2”, however, Tenant and District
acknowledge that such costs are preliminary estimates and actual expenditures
may vary by as much as ten (10%) percent or more. All Improvements shall be
completed within thirty-six (36) months from commencement of construction or as
specified in Exhibit “2”, except for delays caused not by the actions of Tenant;
but primarily by strike, lock-outs, labor disputes, wars, insurrections, riots,
fires, weather interference, acts of God, inability to obtain construction
materials, governmental regulations or interference, rationing, or other
restrictions or conditions or causes unavoidable or reasonably beyond the
control of the Tenant.

6.4 Failure to Complete. Failure to complete construction of the Improvements as
set forth in Exhibit “2” prior to 36 months after the commencement of
construction shall, at the option of the District, constitute an Event of
Default under Section 15.1, provided that no such Event of Default shall be
deemed to have occurred if the delay was primarily caused by the acts or
omissions of a third party. Any delays in the completion of construction of the
Improvements caused primarily by strike, lock-outs, labor disputes, wars,
insurrections, riots, fires, weather interference, acts of God, inability to
obtain construction materials, governmental regulations or interference,
rationing, or other restrictions or conditions or causes unavoidable or
reasonably beyond the control of the Tenant shall be deemed reasonable delays,
and the time within which the Tenant shall complete the construction of said
Improvements and the construction completion date shall be extended by the
length of such delay(s).

However, in the event that: (a) the United States of America or the State of
Louisiana or any federal, state or local political body, agency or
instrumentality, takes any action(s) that prohibits or materially affects
riverboat casino gaming at the Project Site; or (b) a local option referendum is
adopted by the populace of the City of Lake Charles and/or the Parish of

 

9



--------------------------------------------------------------------------------

Calcasieu prohibiting riverboat gaming by Tenant at the Project Site; or,
(c) the State of Texas adopts legislation which authorizes casino type gaming
(including riverboat gaming) within its borders (as opposed to outside the
territorial limits of the United States), Tenant, at its sole option, shall have
the right to terminate this Ground Lease and all of its obligations hereunder
upon thirty (30) days written notice, but at the option of the District, Tenant
shall, at its expense, demolish and remove any partially complete building on
the Project Site. The Tenant shall be entitled to a credit against the penalty
for liquidated damages as provided in paragraph 17.4 of this Ground Lease for
the cost of such demolition.

6.5 District’s Right to Inspect. Provided that the District shall not
unreasonably interfere with the construction of the Improvements, the District,
its officers, representatives, agents, and employees shall have the right, at
reasonable times and upon reasonable advance notice to the Tenant, to examine
and inspect the Improvements in order that the District, its officers,
representatives, agents, and employees may be able to determine that same
substantially conform to applicable laws, rules, regulations or building codes,
including without limitation, the right to observe or conduct reasonable tests
of the Improvements to the extent necessary to determine such substantial
conformity. If any test conducted by the District, its officers,
representatives, agents, or employees under this Section 6.5 reveals that the
Improvements are not in such substantial conformity, the Tenant shall pay the
reasonable costs of such test; otherwise, the cost of all such tests shall be at
the District’s expense.

6.6 Tenant’s Property. All Tenant’s Property shall at all times be and remain
the sole property of the Tenant. The Tenant shall be entitled to remove Tenant’s
Property from the Project Site at any time during or within 60 days after the
termination of this Ground Lease provided the Tenant repairs any damage caused
by such removal.

6.7 Maintenance of Improvements. During the continuance of this Ground Lease,
the Tenant will keep in reasonably good state of repair any and all property,
open areas, sea walls, bulkheads, moorings, buildings, fixtures and building
equipment that are brought or constructed or placed upon the Project Site by the
Tenant, and the Tenant will repair such property as often as may be necessary in
order to keep the Improvements in reasonably good repair and condition.

 

10



--------------------------------------------------------------------------------

6.8 Signs. The Tenant shall be permitted to place reasonable signs and other
means of identification of its business on the Project Site so long as the same
comply with applicable statutes, laws, and ordinances.

6.9 Alterations. The Tenant shall be permitted to make improvements or
alterations of the Project Site during the Initial or Extended Term without the
District’s approval or consent as long as such alterations and improvements do
not result in any change of the uses of the Project Site permitted by this
Ground Lease.

7. Tenant’s Surrender of Project Site.

7.1 Surrender at End of Ground Lease. The Tenant shall and will on the last day
of the Initial Term hereof, or if extended, on the last day of any Extended Term
hereof, or upon any early termination of this Ground Lease for any reason,
surrender and deliver the Project Site and the Improvements thereon to the
District and, except as provided in Section 13, in good condition and repair (in
light of the age, construction, and nature thereof), less normal wear and tear,
free and clear of any liens or encumbrances, except for District-Created Liens,
and without any payment by the District to the Tenant of any amounts for the
Improvements, or at the option of the District, remove, at the cost of Tenant,
all or part of any uncompleted Improvements as may be reasonably determined by
the District. The Tenant shall remove the Tenant’s Property. The Tenant shall
not be required to restore the Project Site to its condition prior to
construction of the Improvements or to restore any alterations of the Project
Site.

7.2 District Not Liable. The District shall not be responsible for any loss or
damage occurring to any real or personal property owned, leased, or operated by
the Tenant, its agents, or employees, prior to or subsequent to the termination
of this Ground Lease, other than, to the extent permitted by law, for such loss
or damage occurring as a result of the negligent conduct or the willful
misconduct of the District, its officers, representatives, agents, or employees
or the District’s misrepresentations or its breach of or default under this
Ground Lease.

 

11



--------------------------------------------------------------------------------

8. Use.

8.1 No Unlawful Activities. The Tenant agrees not to make any unlawful use of
the Project Site and the Improvements, including without limitation, any use
constituting a nuisance of the Project Site or to adjoining or neighboring
property.

8.2 Permitted Uses; Compliance with Laws; Permits. The Project Site shall be
used by the Tenant to construct and operate a riverboat gaming vessel in
association with a hotel, retail and entertainment complex. No other use of the
Project Site shall be permitted without the consent of the District which
consent will not be unreasonably withheld. Tenant’s use of the Project shall at
all times be in compliance with all applicable rules, laws and regulations and
Tenant shall obtain and maintain, at its cost, all applicable permits for the
construction and maintenance of the Improvements or for Tenant’s use or
activities on the Project Site.

8.3 Waste. The Tenant shall not cause, allow, or suffer to exist any waste of
the Project Site or the Improvements.

9. Indemnification.

9.1 Tenant’s General Agreement to Indemnify. The Tenant releases the District,
its officers, representatives, employees, agents, successors and assigns,
(individually and collectively, “District Indemnitee”) from, assumes any and all
liability for, and agrees to indemnify the District Indemnitee against all
claims, liabilities, obligations, damages, penalties, litigation, costs,
charges, and expenses (including, without limitation, reasonable attorney’s
fees, engineers’ fees, architects’ fees, and the costs and expenses of appellate
action, if any), imposed on, incurred by or asserted against the District
Indemnitee or its interest in real property in the Project Site arising out of
(i) the use or occupancy of the Project Site by the Tenant, its officers,
representatives, agents, and employees, (ii) the construction or operation of
the Project by the Tenant, its officers, representatives, agents, and employees,
(iii) any claim arising out of the use, occupancy, operation, or construction of
the Project Site by the Tenant, its officers, representatives, agents, and
employees, and (iv) activities on or about the Project Site by the Tenant, its
officers, representatives, agents, and employees, of any nature, whether
foreseen or unforeseen, ordinary, or extraordinary, in connection with the
construction use,

 

12



--------------------------------------------------------------------------------

occupancy, operation, maintenance, or repair of the Project, the Improvements,
or the Project Site by the Tenant, its officers, representatives, agents, and
employees; provided, however, that any such claim, liability, obligation, damage
or penalty arising as a result of the negligence or willful misconduct of the
District Indemnitee shall be excluded from this indemnity. The indemnity
provided in this section shall include within its scope any liability imposed by
law on the District on a strict liability theory as landowner for physical
defects in the Project Site (except for environmental contamination), it being
the intention of the parties for Tenant to assume liability for such defects in
the Project Site during the term of this Ground Lease. This section shall
include within its scope, but not be limited to, any and all claims or actions
for wrongful death, but any and all claims brought under the authority of or
with respect to any local, state, or federal environmental statute or regulation
shall be covered by Section 9.2 and not this Section 9.1.

9.2 Tenant’s Environmental Indemnification. The Tenant agrees that it will
comply in all material respects with all environmental laws and regulations
applicable to the Tenant, including without limitation, those applicable to the
use, storage, and handling of hazardous substances in, on, or about the Project
Site. The Tenant agrees to indemnify and hold harmless each of the District
Indemnitee against and in respect of any and all damages, claims, losses,
liabilities, and expenses (including, without limitation, reasonable attorneys,
accounting, consulting, engineering, and other fees and expenses), which may be
imposed upon, incurred by, or assessed against any of the District Indemnitee by
any other party or parties (including, without limitation, a governmental
entity), arising out of, in connection with, or relating to the subject matter
of: (a) the Tenant’s breach of the covenant set forth above in this Section 9.2
or (b) any environmental condition of contamination on the Project Site or any
violation of any federal, state, or local environmental law with respect to the
Project Site first occurring after the Effective Date of the Ground Lease and
caused by the Tenant’s operations or facilities.

9.3 Burden of Proof. The Tenant, at its own cost, shall cause to be conducted a
Phase I and Phase II environmental assessment of the Project Site prior to the
commencement of construction of the Improvements and a copy of all written
reports issued in connection with such assessment shall be given

 

13



--------------------------------------------------------------------------------

to the District within five (5) days of completion. If, as a result of such
assessments, environmental contamination of the Project Site is discovered, such
contamination shall be deemed to have existed prior to the date of the Ground
Lease. Any condition of environmental contamination discovered on the Project
Site after the completion of the environmental assessments (Phase I and Phase
II) shall be presumed, for purposes of the Tenant’s agreement to indemnify the
District Indemnitee, to have been caused by the Tenant’s operations or
facilities, unless the Tenant can demonstrate, by a preponderance of the
evidence, that (i) such condition originated off the Project Site, or (ii) such
condition was not caused by the Tenant’s operations or facilities. The
provisions of this Section 9.3 are intended only to allocate the burden of
establishing causation between the Tenant and the District with respect to
environmental contamination discovered before and after the date of the Ground
Lease. In no event shall any third party other than the District Indemnitee and
the Tenant be entitled to any benefit, reliance, or presumption based on the
provisions of causation or liability of either party with respect to any
environmental contamination of the Project Site.

9.4 Survival of Indemnities. The foregoing indemnities shall survive the term
and shall be in addition to any of the District’s or the Tenant’s obligations
for breach of a representation or warranty.

10. Insurance.

10.1 Public Liability. The Tenant agrees to carry or cause to be carried public
liability insurance with respect to the Project Site and the uses and activities
of the Tenant thereon in the minimum combined single limit amount of One Million
Dollars ($1,000,000) for the death of or personal injury to one or more persons
and for property damage for each occurrence in connection with the Project Site
and the use thereof or activities of the Tenant thereon, and same shall include
the District as an additional insured with respect to any matters arising out of
this Ground Lease or arising out of the District’s ownership of the Project
Site. Such requirement may be satisfied by Tenant or its parent corporation
maintaining blanket public liability insurance covering all of its operations.
Such insurance policy shall contain a provision or be accompanied by a
certificate or endorsement to the effect that the insurance company shall not
cancel or materially modify such policy without first giving written notice
thereof to the

 

14



--------------------------------------------------------------------------------

District at least thirty (30) days in advance of such cancellation or material
modification. At the District’s request, the Tenant shall promptly provide to
District certificates evidencing such insurance and shall furnish copies of such
policies to the District. The District may change by reasonable amounts,
consistent with prevailing commercial practices in the Port of Lake Charles, the
limits of insurance coverage required by this Section 10.1 upon ninety (90) days
written notice to the Tenant stating such changed limits of coverage and the
reasons for the change.

10.2 Workers’ Compensation. The Tenant further covenants and agrees, at its
expense, to take out and maintain at all times, all necessary workers’
compensation insurance covering all persons employed by the Tenant in and about
the Project Site to the extent required by Applicable Laws.

10.3 Qualification for Insurer. The Tenant may elect to be self-insured subject
to the approval of the District, which approval shall not be unreasonably
withheld.

10.4 Waiver of Subrogation. As a part of the consideration of this Ground Lease,
each of the parties hereby releases the other from all liability for damage due
to any act or neglect of the other party which is the result of fire or other
casualty to the extent covered by any insurance policy; provided, however, the
releases herein contained shall not affect the rights of either party under this
Ground Lease to be paid insurance proceeds received by the other or apply to
loss or damage resulting from the willful or premeditated acts of either of the
parties hereto, their agents or employees; and provided further, nothing in this
Section shall be interpreted as or have the effect of relieving or modifying any
obligation of any insurance company and shall be void if and to the extent it
would have such effect. Any party required by this Ground Lease to maintain any
casualty insurance shall make reasonable attempts to obtain the written consent
to this waiver of subrogation from its insurer.

11. Liens and Mortgages.

11.1 Prohibition of Liens and Mortgages. The Tenant shall not create or permit
to be created or to remain in connection with the Project, the Project Site, or
the Tenant’s activities thereon, any liens or mortgages against any property
interest of the District, and the Tenant shall discharge any lien,

 

15



--------------------------------------------------------------------------------

encumbrance, or charge (levied on account of any Imposition or any mechanics’,
laborers’, or materialmen’s lien or security agreement) which might be or become
a lien, encumbrance, or charge upon the District’s interest in the Project Site
or any part thereof in accordance with Section 11.2 hereof.

11.2 Discharge of Liens. If any mechanics’, laborers’, or materialmen’s lien
(other than a District-Created Lien) shall at any time be filed against the
District’s interest in the Project Site or any part thereof in connection with
the Project or the Tenant’s activities thereon, the Tenant, within 30 days after
notice of the filing thereof, shall elect to contest the same or cause the same
to be discharged of record by payment, deposit, bond, order of a court of
competent jurisdiction or otherwise. If the Tenant does not contest such lien
and shall fail to cause such lien to be discharged within the period aforesaid,
then, in addition to any other right or remedy of the District hereunder, the
District may, but shall not be obligated to, discharge the same either by paying
the amount claimed to be due or by procuring the discharge of such lien by
deposit or by bonding proceedings, and in any such event the District shall be
entitled, if the District so elects, to compel the prosecution of an action for
the foreclosure of such lien by the lienor with interest, attorneys’ fees,
costs, and allowances. Any amount so paid by the District and all costs and
expenses incurred by the District in connection therewith, including reasonable
attorneys’ fees together with interest thereon at one percent (1%) per annum
above the prime rate of interest quoted from time to time by Bank of America,
New York, as Bank of America’s Prime Rate, from the respective dates of the
District’s making of the payment or incurring of the cost and expense, shall
constitute additional rent payable by the Tenant under this Ground Lease and
shall be paid by the Tenant to the District within fifteen (15) days of written
demand therefor.

11.3 District Not Liable For Mechanic’s Liens. Nothing herein contained shall be
deemed or construed in any way to constitute the consent of or request by the
District, express or implied, to a contractor, subcontractor, laborer or
materialman for the performance of any labor or the furnishing of any materials
for any specific improvement, alteration to or repair of the Project Site, the
Improvements or any part thereof. NOTICE IS HEREBY GIVEN THAT THE DISTRICT SHALL
NOT BE LIABLE FOR ANY LABOR OR MATERIALS FURNISHED OR TO BE FURNISHED TO THE
TENANT UPON CREDIT AND THAT NO MECHANIC’S OR OTHER LIEN FOR ANY SUCH LABOR OR
MATERIALS SHALL ATTACH TO OR AFFECT THE

 

16



--------------------------------------------------------------------------------

REVERSIONARY OR OTHER INTEREST OF THE DISTRICT IN AND TO THE PROJECT SITE AND
THE IMPROVEMENTS THEREON.

11.4 Rights of Ground Leasehold Mortgages. The District agrees that it shall
execute such agreements and certificates with the holder or prospective holder
of any mortgage or similar lien instrument (a “Mortgage”) encumbering the
Tenant’s interests in the Project Site (a “Ground Leasehold Mortgage”) as the
Tenant or such Mortgagee may from time to time reasonably require. As a
condition precedent to the District’s obligations under this Section 11.4, the
Tenant must notify the District in writing of any Mortgagee that holds a Ground
Leasehold Mortgage, and such notice shall include the name of the Mortgagee and
its address for the purpose of all communications required to be given to such
Mortgagee under this Section 11.4. Provided the District is so notified, the
District agrees with the Tenant and with the specific intent to expressly
benefit any such Mortgagee, as follows:

(a) Consent to Ground Leasehold Mortgages. The District acknowledges that this
Ground Lease and all of the Tenant’s rights and interests in the Project Site
may be encumbered without the District’s consent and that this Ground Lease, any
new lease executed pursuant to part (f) of this Section and all Ground Leasehold
Mortgages shall be prior to all mortgages or other lien instruments encumbering
the District’s interest in the Project Site.

(b) No Modifications. No modifications to this Ground Lease made after the
District has received notice of any Mortgagee shall be effective unless the same
are first approved in writing in each instance by each such Mortgagee.

(c) Rights to Notices. The District shall give to each Mortgagee a copy of all
notices pertaining to this Ground Lease, including all notices regarding any
alleged default under this Ground Lease, the termination of this Ground Lease or
any demand to remedy any claimed default. Such notices shall be given in writing
simultaneously with the notices given to the Tenant and no notice by the
District to the Tenant shall be deemed to have been duly given under this Ground
Lease unless and until a true and complete copy thereof has been so provided to
every Mortgagee.

(d) Rights to Cure. Each Mortgagee shall have a period of sixty (60) days
following its receipt of written notice of any

 

17



--------------------------------------------------------------------------------

default under this Ground Lease to cause such default to be cured, and this
Ground Lease shall not be subject to cancellation unless such cure period
expires without such default being cured in all material respects; provided,
however, such period shall be extended so as to permit the Mortgagee to acquire
possession of the Project Site for any cure which requires such possession; and
provided further, this Ground Lease shall not be subject to cancellation by the
District for any default, including insolvency, bankruptcy, and receivership
proceedings related to the Tenant, which the Mortgagee has no reasonable means
to cure so long as all rental and monetary defaults are cured within that
aforesaid period. Any Mortgagee shall have the right to interplead any sums in
dispute and this Ground Lease may not be canceled as a result of such
interpleader.

(e) No Terminations. Except as specifically provided in part (d) of this
Section, this Ground Lease shall not be subject to termination, cancellation or
forfeiture, nor may the Tenant’s interest herein be surrendered or any such
surrender accepted by the District, without the prior written consent of each
Mortgagee. The District and the Tenant acknowledge that this limitation shall
apply to any right of the Tenant to cancel this Ground Lease as a result of any
condemnation, damage by casualty, frustration of purpose or failure of any
condition set forth in this Ground Lease.

(f) New Ground Lease. If this Ground Lease is terminated or extinguished for any
reason, including by rejection of any receiver or trustee in bankruptcy or by
operation of law, the District agrees to enter into a new lease with the
Mortgagee with the same priority as this Ground Lease. If there exists more than
one Mortgagee, each Mortgagee shall be offered the opportunity to enter into
such new lease in the order of the priority of their Ground Leasehold Mortgages
and each Mortgagee shall be given fifteen (15) days following written notice to
exercise such option. The new lease shall be on the same terms and conditions
contained in this Ground Lease, shall be for the remainder of the term which
would otherwise then exist under this Ground Lease, and include the same
extension options as are granted to the Tenant herein. As a condition to
entering into such new lease, the Mortgagee shall be required to pay all past
rental and other sums then due to the District under this Ground Lease.

 

18



--------------------------------------------------------------------------------

(g) Mortgagee’s Liability. No Mortgagee shall be deemed to have assumed or
agreed to perform any of the Tenant’s obligations under this Ground Lease by
reason of encumbering the Tenant’s interest in the Project Site, effecting a
cure on the Tenant’s behalf under this Ground Lease, by any course of conduct,
or otherwise, unless and to the extent such assumption is specifically agreed to
in writing executed by such Mortgagee; provided, however, the Mortgagee shall be
liable for the Tenant’s monetary obligations under this Ground Lease which are
attributable to the period after such Mortgagee acquires the Tenant’s interest
in this Ground Lease and before it assigns this Ground Lease to a third party;
and provided further, the foregoing limitations of liability shall not be deemed
to impair the District’s right to exercise its remedies as a result of a default
under this Ground Lease. In no event shall Mortgagee be liable for any hazardous
waste liability of the Tenant.

(h) Subsequent Assignments. Regardless of any conditions or limitations upon the
assignability of this Ground Lease, any Ground Leasehold Mortgage may be
foreclosed and any Mortgagee who acquires the Tenant’s rights under this Ground
Lease, or any Person acquiring this Ground Lease at any foreclosure, trustee’s
sale, sheriff’s sale, or similar proceeding or by assignment in lieu thereof,
shall have the right to assign this Ground Lease to any third party without the
District’s consent, provided that such third party (i) intends to use the
Project Site for the purposes permitted in this Ground Lease, which purposes are
legal and do not conflict with a prior, enforceable, exclusive use covenant or
agreement to which the District is a party, and (ii) such third party can
reasonably demonstrate its financial capacity to meet the Tenant’s obligations
under this Ground Lease.

(i) Insurance Proceeds; Condemnation Awards. The District agrees that all
condemnation awards and insurance proceeds which otherwise belong to the Tenant
may be applied in the manner specified in the Ground Leasehold Mortgage with the
highest priority at the time such awards or proceeds are paid, and that no
compromises, settlements, or other agreements may be entered into with respect
of such awards or proceeds without the prior written consent of the Mortgagee
therein.

(j) Further Assurances. The District agrees that it shall execute reasonable
amendments to this Ground Lease which do not modify the Tenant’s obligations or
materially impair any rights or remedies of the District and shall execute such
estoppel

 

19



--------------------------------------------------------------------------------

certificates and further assurances regarding the status of this Ground Lease
and the performance of the District’s and the Tenant’s obligations hereunder as
may be reasonably required by any prospective Mortgagee or any prospective
purchaser of a Ground Leasehold Mortgage.

(k) No Merger. It is the specific intent of the District and the Tenant, and the
District acknowledges for the benefit of any Mortgagee, that the ownership of
the District’s reversionary interest and leasehold interests by any one person
shall not extinguish any Ground Leasehold Mortgage.

(1) Successors. The terms, covenants, and assurances contained in this Section
shall bind the District, its successors, assigns, transferees, and mortgagees,
and shall inure to the benefit of any successor of or participant with any
Mortgagee and any assignee or purchaser of any Ground Leasehold Mortgage.

12. Entry on Premises by District, Etc.

12.1 Entry on Premises. In addition to such rights of entry as are granted to
the District pursuant to Section 6.5 hereof, the Tenant shall permit the
District and its authorized representatives to enter the Project Site during
normal business hours upon reasonable notice, which shall be no less than
twenty-four (24) hours in advance, for the purposes of inspecting the Project
Site and verifying compliance by the Tenant with the terms of this Ground Lease,
subject to applicable rules and regulations of the State of Louisiana concerning
gaming operations.

13. Destruction by Fire or Other Casualty.

If Improvements erected on the Project Site shall be destroyed or so damaged by
fire or any other casualty whatsoever, not due to the willful misconduct of the
Tenant, where repair or restoration cannot be reasonably accomplished within one
hundred and twenty (120) days of the date of such fire or casualty, the Tenant,
by written notice to the District accompanied by a certified copy of a
resolution of the Board of Directors of the Tenant to such effect, may, at its
election, decide not to restore nor reconstruct the Improvements and may cancel
this Ground Lease. In the event that the Tenant so decides not to restore or
reconstruct the Improvements and

 

20



--------------------------------------------------------------------------------

cancel this Ground Lease, the Tenant shall notify the District thereof in
writing and shall proceed with due diligence to demolish and remove any ruins or
rubble remaining on the Project Site at the Tenant’s sole cost and expense, so
as to return the Project Site as nearly as reasonably practicable to the
condition thereof at the date of the Ground Lease. Any such cancellation of this
Ground Lease shall be effective as of the date the Tenant completes such
demolition and removal work, and all unaccrued liability of the Tenant hereunder
shall thereupon terminate.

14. Restriction on Assignments and Transfers.

The Tenant shall not assign this Ground Lease, in whole or in part, or sublet
all or any portion of the Project Site, without the consent of the District,
which consent shall not be unreasonably withheld, delayed, or conditioned. The
District agrees that any portion of the Project Site may be subleased by the
Tenant so long as the Tenant continues to be responsible for the performance of
all of its obligations under this Ground Lease and the sublessee’s intended use
of the Project Site is consistent with those uses permitted of the Tenant
hereunder or is otherwise approved by the District. However, in the event of a
total assignment or sublease of substantially all of the Project Site to an
Assignee/sublessee, where the Assignee/sublessee can reasonably demonstrate its
financial capacity to meet the Tenant’s obligations under this Ground Lease, the
Tenant shall be released from any further obligation. In addition, the District
acknowledges that no approval or consent shall be required in connection with an
assignment of this Ground Lease for security purposes for any financing
permitted hereby, or which is to any entity which controls, is controlled by, or
under common control with, the Tenant, or is a result of any merger or
acquisition of the capital stock or assets of the Tenant so long as the
surviving entity is fully responsible for all of the obligations of the Tenant
hereunder.

15. Tenant Off-Site Improvements and Rent Credit

15.1 Tenant has agreed with the District to construct and pay for certain
improvements (“Landscaping”) along Alternate 5(A) commonly known as the “Texas
Turnaround” adjacent to property leased by the District to Sam’s Club in order
to provide a buffered landscape. The Landscaping shall be approved by the
District prior to commencement of construction and the construction of the
Landscaping shall be completed by the Ground

 

21



--------------------------------------------------------------------------------

Lease Commencement Date. In consideration of Tenant’s obligations herein, the
District agrees and grants to Tenant a $200,000 credit toward the payment of
rent for the Project Site which rent credit is to be taken in two successive
annual amounts of $100,000 each, commencing with the rent payable on the Ground
Lease Commencement Date.

16. Acreage Purchase.

16.1 In accordance with and subject to the provisions of applicable law,
including, but not limited to, La. R.S. 33:4717.2, and, in consideration of this
Ground Lease and, further, in conjunction with the development of the Project by
the Tenant, the District hereby agrees to sell and the Tenant agrees to purchase
fifty (50) acres of the Project Site (“Acreage”). The location of the Acreage
shall be determined by the Tenant.

16.2 Purchase Price. The Tenant agrees to pay to the District the sum of One
Hundred Thousand and NO/100 ($100,000.00) Dollars per acre as the price for the
Acreage. The Tenant agrees to pay the price for the purchase of the Acreage on
the Ground Rent Commencement Date, even though the location and selection of the
Acreage occurs and title to the Acreage is transferred at a date subsequent to
the Ground Rent Commencement Date. However, should Tenant determine that the
District cannot convey marketable title in accordance with the terms and
conditions of this Ground Lease, then the District agrees to refund the purchase
price paid by Tenant and, thereafter, such Acreage shall remain subject to the
terms and conditions of this Ground Lease.

16.3 Marketable Title. The District agrees to convey the Acreage to Tenant with
good, unencumbered, merchantable title, with full warranty of title, subject to
no exceptions, except those that may be approved by the Tenant and except as to
title to the minerals which the District reserves without the right to use the
surface of the Acreage for any purpose whatsoever and except those exceptions
for which affirmative title insurance coverage has been provided that will
enable the financing and construction of the Project.

16.4 Partial Release of Ground Lease. Upon the purchase of the Acreage, the
District agrees to release the Acreage from the Ground Lease, to refund to the
Tenant any rent which the Tenant has paid to the District in advance for the
Acreage so released

 

22



--------------------------------------------------------------------------------

and to adjust the rent for the Project Site as calculated on Exhibit “3”, taking
into consideration and pro-rated to the release of the Acreage from the Project
Site.

16.5 Acreage Selection. Prior to the Ground Lease Commencement Date, the Tenant
shall select the location(s) of the Acreage and the Tenant shall provide the
District, at Tenant’s cost, with a current staked preliminary survey (“Survey”)
of the Acreage prepared by a licensed Louisiana surveyor acceptable to the
District and reflect all improvements, servitudes, public rights of way, flood
zone classifications and other matters which the title insurer may require in
order to issue an ALTA Form (B) Owner’s Title Insurance Policy without the
standard printed exceptions. Within thirty (30) days of receipt of the Survey,
the District, at its expense, will provide to the Tenant a complete and current
abstract of title to the Acreage. The Tenant shall have forty (45) days to
examine the abstract and obtain a commitment for an Owner’s Title Insurance
Policy from a Title Insurance Company if its choice. Should the Title Insurance
Commitment contain any required title exceptions (Schedule B-l of the Title
Insurance Commitment), the District agrees to satisfy such requirements at its
expense within forty-five (45) days of receipt of the Title Insurance
Commitment. Should the District be unable to satisfy such requirements after
undertaking to remove them diligently and in good faith, the Tenant shall have
the choice of clearing such title exceptions, at the expense of the District,
and the time for closing the sale of the Acreage shall be extended for such
period of time which the Tenant shall reasonably require to remove the
exceptions or alternatively, the Tenant may elect to waive the removal of an
exception and proceed to close the sale of the Acreage. The close of the sale of
the Acreage shall be before Tenant’s Notary or by mail, within fifteen (15) days
that the District has notified the Tenant that it has satisfied all requirements
listed in Schedule B-l of the Title Insurance Commitment. The District agrees to
pay the cost of preparing the deed to the Acreage, and the cost of preparing and
recording any releases or cancellations or title curative matters. All other
costs associated with the closing shall be paid by the Tenant.

16.6 Access and Servitudes for Development and Use of the Acreage.

In conjunction with the sale of the Acreage to the Tenant, the District agrees
to grant to the Tenant at no additional

 

23



--------------------------------------------------------------------------------

costs, one or more predial servitudes (“Servitudes”) across the Project Site and
the other adjoining land of the District for the installation of streets,
drainage, sewer, water, gas and electrical utilities, telecommunication and
cable television services (“individually and collectively the “Services”) as are
necessary for the development of the Acreage as a residential development. The
location of such Servitudes and their dimensions shall be mutually determined by
the District and the Tenant. The District agrees that the dimensions of such
Servitudes shall be such that will permit the future dedication of such
servitude areas to the public, provided the District and the Tenant both agree
to such future dedication. The District agrees to subordinate the Ground Lease,
and the Ground Lease that it entered into with the Tenant on August 21, 2003, to
the Servitudes which the District shall establish. The District further agrees
to join with the Tenant in granting one or more Servitudes which a public
utility or service provider reasonably requires in order to provide the
Services. Tenant and District agree that the construction and installation of
improvements on the Servitudes shall be without expense to the District.

17. Events of Default of Tenant.

Except for a termination by Tenant pursuant to Section 3.1 or Section 18.2, if
any one or more of the following events shall happen and not be remedied as
herein provided an Event of Default shall be deemed to have occurred:

17.1 Breach of Special Covenants. Subject to the provisions of Sections 25 and
6.4, if the Tenant shall fail to commence construction of the Improvements when
required pursuant to Section 6.3 or fail to complete construction of the
Improvements when required pursuant to Section 6.4; or

17.2 Breach of Covenant. If default shall be made by the Tenant in the
performance of or compliance with any of the covenants, agreements, terms, or
conditions contained in this Ground Lease other than those referred to in the
foregoing Section 17.1, and such default shall continue for a period of sixty
(60) days after written notice thereof from District to the Tenant specifying
the nature of such default and the acts required to cure the same, or, in the
case of a default or a contingency which cannot with due diligence be cured
within such period of sixty (60) days, the Tenant fails to proceed with all due
diligence within such period of sixty (60) days, to commence

 

24



--------------------------------------------------------------------------------

cure of the same and thereafter to prosecute the curing such default with all
due diligence (it being intended that in connection with a default not
susceptible of being cured with due diligence within sixty (60) days that the
time of the Tenant within which to cure same shall be extended for such period
as may be necessary to complete the same with all due diligence).

17.3 District’s Remedies. Cure.

(a) Right to Terminate. Upon the occurrence of an Event of Default, the District
may give written notice to the Tenant stating that this Ground Lease and the
term hereby demised shall expire and terminate on the date specified by such
notice, and this Ground Lease, the term hereby demised, and the rights of the
Tenant under this Ground Lease shall expire and terminate unless such default is
fully remedied in a timely manner and all arrears of rent, and all other amounts
payable by the Tenant under this Ground Lease, in each case within sixty
(60) days from the date of such notice, together with interest thereon at the
rate provided by law for judicial interest from the time when the same became
due and payable, and all costs and expenses reasonably incurred by or on behalf
of the District as a result of the Event of Default, including reasonable
attorneys’ fees, shall have been fully and promptly paid by the Tenant to the
District and all other defaults shall have been fully cured and made good or
cured to the reasonable satisfaction of the District, in either of which events
the consequences of such Event of Default shall be deemed to be annulled.

(b) Right to Cure. Upon the occurrence of an Event of Default, the District may
take whatever actions are reasonably necessary to cure such Event of Default,
including the hiring of attorneys, contractors, consultants, architects,
engineers, laborers, or others, purchasing the required goods or services and
procuring necessary insurance or performance bonds. The Tenant shall be
responsible for all costs, including attorney’s fees and the fees of other
professionals, reasonably incurred by the District pursuant to this Section and
such costs shall be billed to the Tenant in addition to any and all rent due
hereunder. The Tenant shall pay all such additional costs and charges within
fifteen (15) days after billing by the District.

(c) Injunctions and Damages. Upon the occurrence of any Event of Default
hereunder, the District at any time thereafter shall have the right to enjoin
such breach and to invoke any right and remedy allowed herein, by law or in
equity (except for

 

25



--------------------------------------------------------------------------------

the right of specific performance), or by statute or otherwise including,
without limitation, remedies at law for damages and for reimbursement of
expenses to the District in connection with any such action, including
reasonable attorney’s fees, costs, and appellate expenses.

17.4 Taking of Possession; Acceleration of Ground Rent. Upon any expiration or
termination of this Ground Lease or any termination by summary proceedings or
otherwise, (a) the Tenant shall quit and peacefully surrender the Project Site
to the District, without any payment therefor by the District, and the District,
upon or at any time after any such expiration or termination, may, without
further notice, enter upon and re-enter the Project Site, by summary
proceedings, ejectment, or otherwise, and may dispossess the Tenant and remove
the Tenant and all other persons and property from the Project Site and may
have, hold, and enjoy the Project Site and the right to receive all rental
income of and from the same; and (b) the District shall be entitled to collect
forthwith upon such termination as penalty or liquidated damages the amount, if
any, equal to TEN MILLION AND NO/100 ($10,000,000.00) DOLLARS less the cost of
the Improvements constructed and completed by Tenant, but in no event in excess
of the remaining aggregate rent; and (c) all obligations of the Tenant hereunder
for additional rent, or Impositions, or any portion thereof arising or accruing
with respect to any period prior to such termination and any obligations of the
Tenant under the indemnification provisions hereof arising or accruing with
respect to any period prior to such termination hereof, in each case without
regard to whether such matter is first noticed to the District prior to or
subsequent to such termination, shall survive the termination hereof. However,
if the District obtains a successor tenant during what would have been the
remainder of the term of this Ground Lease, Tenant shall receive a credit for
rentals collected from said successor tenant for the remaining term of this
Ground Lease, but in no event shall the credit exceed the amount which Tenant
would have been obligated to have paid if there had been no default. The
District shall not be under any duty to obtain a successor tenant. At the option
of the District, Tenant shall, at Tenant’s expense, demolish and remove any
partially complete building on the Project Site. The Tenant shall be entitled to
a credit against the penalty for liquidated damages as provided in this
Section 17.4 of this Ground Lease for the cost of such demolition.

 

26



--------------------------------------------------------------------------------

17.5 Agent for Service. The Tenant shall maintain a registered agent of the
Tenant for service of process, which agent will be located within the State of
Louisiana. The Tenant shall provide the name and address of such agent or any
successor agent to the District in writing prior to the commencement of the
lease term. If the Tenant shall fail to maintain such a registered agent within
the State of Louisiana, service of process may be accomplished by public posting
on the Project Site in the same manner and for the same period as provided in
Louisiana statutes, with written notice becoming effective at the time of
posting.

18. Events of Default of the District.

18.1 District’s Event of Default. Any failure of the District to comply with any
of its obligations under this Ground Lease shall constitute a “District’s Event
of Default” hereunder if such failure continues for thirty (30) days after the
Tenant gives the District written notice thereof and the acts required to cure
the same.

18.2 Termination of Ground Lease. In the event of a District’s Event of Default
of the District under this Ground Lease, the Tenant may cancel this Ground Lease
by written notice to the District. Except to the extent the Tenant is otherwise
indebted to the District, all deposits, unearned rent and other unearned
payments by the Tenant under this Ground Lease shall be returned to the Tenant
immediately upon such cancellation.

18.3 Right to Cure. Upon the occurrence of a District’s Event of Default, the
Tenant may take whatever actions are reasonably necessary to cure such Event of
Default, including the hiring of attorneys, contractors, consultants,
architects, engineers, laborers, or others, purchasing the required goods or
services and procuring necessary insurance. The District shall be responsible
for all costs including attorneys’ fees and the fees of other professionals,
reasonably incurred by the Tenant pursuant to this Section and such costs shall
be billed to the District. The District shall pay all such additional costs and
charges within fifteen (15) days after billing by the Tenant.

18.4 Tenant’s Right to Damages. Except to the extent specifically waived in this
Ground Lease, the Tenant shall have the right, with or without canceling this
Ground Lease, to recover damages caused by a District’s Event of Default.

 

27



--------------------------------------------------------------------------------

19. Mutual Obligations.

19.1 Late Charges; Interest. If any rent or other sum is not paid when due under
this Ground Lease, and if such delinquency continues for a period of ten
(10) days after receipt of written notice, such sum shall bear a late charge
equal to one-half of one percent (0.005%) of the amount thereof, the parties
recognizing and agreeing that such charge represents a reasonable approximation
of the additional administrative costs and expenses which are likely to be
incurred by the non-defaulting party. Additionally, any judgment rendered
therefor shall bear interest from the date originally due to the date of
collection at the rate of prescribed by law as legal interest.

19.2 Obligations to Mitigate Damages. Both the District and the Tenant shall
have the obligation to take reasonable steps to mitigate their damages caused by
any default under this Ground Lease.

19.3 Failure to Enforce Not a Waiver. No failure by either party to insist upon
the strict performance of any covenant, agreement, term, or condition of this
Ground Lease or to exercise any right or remedy arising upon the breach thereof,
and no acceptance by the District of full or partial rent during the continuance
of any such breach, shall constitute a waiver of any such breach of such
covenant, agreement, term, or condition. No covenant, agreement, term, or
condition of this Ground Lease to be performed or complied with by either party
and no breach thereof shall be waived, altered, or modified except by a written
instrument executed by both parties. No waiver of any breach shall affect or
alter this Ground Lease, but each and every covenant, agreement, term, or
condition of this Ground Lease shall continue in full force and effect with
respect to any other then existing or subsequent breach hereof.

19.4 Rights Cumulative. Each right and remedy of the parties provided in this
Ground Lease shall be cumulative and shall be in addition to every other right
or remedy provided for in this Ground Lease or now or thereafter existing at law
or in equity or by statute or otherwise (excluding, however, specific
performance against the Tenant) and the exercise or beginning of the exercise by
the parties of any one or more of such rights or remedies provided for in this
Ground Lease or now or hereafter existing at law or in equity or by statute or
otherwise shall not preclude the simultaneous or later exercise by the parties

 

28



--------------------------------------------------------------------------------

of any or all other such rights or remedies provided for in this Ground Lease or
now or hereafter existing at law or in equity or by statute or otherwise.

20. Notices.

20.1 Addresses. All notices, demands, and requests which may or are required to
be given hereunder shall be in writing, delivered by personal service, or shall
be sent by facsimile or United States registered or certified mail, return
receipt requested, postage prepaid, to the parties at the following numbers and
addresses:

 

To the Tenant:

 

PNK (LAKE CHARLES), L.L.C.

3800 Howard Hughes Parkway

Suite 1800

Las Vegas, Nevada 89109

Facsimile No. (702) 784-7778

With a copy to:

 

Jack Robichaux

Robichaux, Mize & Wadsack, L.L.C.

1777 Ryan Street

Lake Charles, LA 70601

Facsimile No. (337) 433-1274

To the District:

 

Port Director

Lake Charles Harbor & Terminal District

150 Marine Street

Post Office Box 3753

Lake Charles, Louisiana 70602

Facsimile No. (337) 493-3523

or to such other numbers or addresses as either party may from time to time
designate by written notice to the other party hereto at least fifteen (15) days
in advance of an effective date stated therein.

20.2 When Deemed Delivered. Notices, demands, and requests which may or shall be
served in accordance with Section 18.1 hereof shall be deemed sufficiently
served or given for all purposes hereunder at the earlier of (i) the time such
notice, demand, or request shall be received by the addressee, or (ii) ten
(10) days after posting via United States registered or certified mail, return
receipt requested, postage prepaid.

 

29



--------------------------------------------------------------------------------

21. Quiet Enjoyment; Title.

21.1 Quiet Enjoyment. Subject to the terms and conditions of this Ground Lease,
the Tenant, as of the Effective Date and so long as Tenant pays the ground rent
and all additional rent, Impositions, and other charges herein provided for and
observing and keeping all covenants, agreements, and conditions of this Ground
Lease on its part to be kept and performed in all material respects, shall
quietly have and enjoy the Project Site during the term of this Ground Lease,
without hindrance or molestation by the District or anyone claiming under or
through the District. This agreement shall be construed as a covenant running
with the land. Nothing in this Section or any other section herein shall
constitute a waiver of the District’s exercise of its police powers under the
law applicable to third parties generally.

As long as this Ground Lease is in effect, the District shall only allow
compatible use of the remainder of its property adjacent to the Project Site and
will not create or allow the creation of a visual, olfactory or auditory
nuisance on said remainder of its property.

21.2 District’s Title. District represents and warrants as a condition of this
Ground Lease that it is the sole record holder of good title to the Project Site
subject to no cloud(s) or encumbrances which would materially affect the
Tenant’s use and enjoyment or peaceable possession of the Project Site or would
prevent the Tenant from obtaining a leasehold policy of title insurance insuring
its interest in the Project without exceptions to which the Tenant reasonably
objects; and that during the term hereof it shall not encumber the Project Site;
that it is authorized to make this Ground Lease for the term hereof; that the
provisions of this Ground Lease do not and will not conflict with or violate any
of the provisions of existing agreements between District and any third party;
that the certificate of occupancy, when issued, will allow the Tenant to use the
Improvements for the purposes set forth herein, subject to applicable federal,
state, and local laws, ordinances, and building codes; and that District will
deliver the Project Site free of all tenants and occupants and claims thereto.
District has furnished to Tenant’s counsel a complete and up-to-date abstract of
title at District’s sole expense, prior to the execution of this Ground Lease.

 

30



--------------------------------------------------------------------------------

In addition to the foregoing obligation on behalf of the District to provide
quite and peaceful possession of the Project Site, the District shall use its
best efforts to obtain, within a reasonable time, an expressed release of spoils
area designation from the U.S. Army, Corps of Engineers, affecting the Project
Site and all lands owned or possessed by the District contiguous to the Project
Site.

22. Non-Merger of Leasehold. There shall be no merger of this Ground Lease or of
the leasehold interest hereby created with the record owner’s reversionary
interest in the Project Site or any part thereof by reason of the fact that the
same Person may acquire or hold, directly or indirectly, this Ground Lease or
leasehold interest hereby created or any interest in this Ground Lease or in
such leasehold interest and the owner’s reversionary interest in the Project
Site or any interest therein.

23. Eminent Domain.

23.1 Complete Condemnation. If, during the term hereof, the whole of the Project
Site shall be taken under the power of eminent domain (or in lieu of or under
threat of exercise of such power) by any public or private authority, then this
Ground Lease and the term hereof shall cease and terminate as of the date of
such taking, provided that the Tenant shall share in the condemnation award as
provided herein. The Tenant may, upon the written approval of the District,
continue to occupy the Project Site, subject to the terms of this Ground Lease,
for all or such part of the period between the date of such taking and the date
when possession of the Project Site shall be taken by the taking authority, and
any unearned rent or other charges, if any, paid in advance, shall be refunded
to the Tenant. If required, the Tenant shall procure from the applicable
governmental authority, at the Tenant’s sole cost and expense, all necessary
consents and authorizations to continue to occupy the Project Site from and
after the date of such taking.

23.2 Partial Condemnation. If, during the term hereof, any public or private
authority shall, under the power of eminent domain (or in lieu of or under
threat of exercise of such power), make a taking resulting in the reduction of
the surface area of the Project Site by fifteen percent (15%) or more, or of
fifteen percent (15%) or more of the value of the Improvements, or resulting in
the Tenant’s not being able to use the remainder of the Project Site or
Improvements for the purposes

 

31



--------------------------------------------------------------------------------

contemplated hereby, then the Tenant may, at its election, terminate this Ground
Lease by giving the District notice of the exercise of its election within
thirty (30) days of the date of notice to the Tenant of such taking. In the
event of termination by the Tenant under this Section 23.2, the term hereof
shall cease and terminate as of the last day of the calendar month in which such
notice of exercise of its election to terminate has been given, and any unearned
rent or other charges, if any, paid in advance, shall be refunded to the Tenant,
and the Tenant shall share in the condemnation award as provided herein.

23.3 Rent Adjustment. In the event that the Tenant does not elect to terminate
this Ground Lease pursuant to Section 23.2 above, then this Ground Lease and the
term hereof shall continue in full force and effect, and the base annual rent
shall be adjusted pro-rata in accordance with the land area of the property
actually taken by the condemning authority.

23.4 Allocation of Award. In the event of a complete taking (or partial taking
resulting in termination of this Ground Lease) of the Project Site and/or the
Improvements, the District shall be entitled to recover that portion of the
condemnation award (or settlement) fairly attributable to the value of the land
taken. The Tenant shall be entitled to recover that portion of the award fairly
attributable to the value of the Improvements taken. In the event no
Improvements are taken, the Tenant shall not be entitled to any portion of the
award, and in the event no land is taken, the District shall not be entitled to
any portion of the award, unless the Tenant elects to terminate this Ground
Lease pursuant to Section 23.2, in which event the award or settlement shall be
allocated as provided above. In the event of a partial taking of the
Improvements not resulting in a termination, the entire award or settlement
shall be paid to the Tenant. Nothing contained herein shall prohibit the
Tenant’s claiming relocation damages or damages for lost profits against the
taking authority in any appropriate proceeding.

24. Temporary Taking or Other Deprivation. If, during the term hereof, (i) less
than all of the District’s title to all or any portion of the Project Site is
taken for temporary use or occupancy, or (ii) any public or private authority
takes any action not resulting in a taking of all or any portion of the Project
Site but resulting in a right to compensation therefor, such as changing of the
grade of any street upon which the

 

32



--------------------------------------------------------------------------------

Project Site abuts, then, except as otherwise provided in Section 23, the Tenant
shall be entitled to make claim for, recover, and retain all awards, whether
pursuant to judgment, agreement, or otherwise, recoverable in connection
therewith.

25. Force Majeure. Either party hereto shall be excused from performing any of
its respective obligations or undertakings provided in this Ground Lease,
excepting any of its respective obligations or undertakings to pay any sums of
money under the applicable provisions hereof, for so long as the performance of
such obligations are prevented or significantly delayed, retarded or hindered by
act of God, fire, weather interference, flood, hurricane, strike or labor
disturbance, acts of war (declared or undeclared), invasion, or insurrection, if
such party hereto gives written notice of such delay to the other party within
twenty (20) calendar days of the occurrence of such event.

26. Lease Termination. On June 20, 2005, Tenant and the District entered into a
lease agreement (“June 20th Lease”) covering 15.18 acres and being a portion of
the Project Site. As of the Ground Rent Commencement Date, Tenant and the
District agree that Tenant’s obligation to pay rent under the June 20th Lease
shall terminate and the Tenant and the District agree to execute a formal
termination of the June 20th Lease.

27. Miscellaneous.

27.1 Time is of the Essence. Time is of the essence of each and all of the terms
and provisions of this Ground Lease.

27.2 Access to Premises. The District agrees that access to the Project Site
will be provided via the existing dedicated public road currently named
L’Auberge Boulevard.

27.3 Successors. The covenants, agreements, terms, provisions, and conditions
contained in this Ground Lease shall apply to and inure to the benefit of and be
binding upon the District and the Tenant and their respective successors and
assigns, except as expressly otherwise herein provided, and shall be deemed
covenants running with the respective interests of the parties hereto.

27.4 Surviving Covenants. Each provision of this Ground Lease which may require
performance in any respect by or on behalf of either the Tenant or the District
after the expiration

 

33



--------------------------------------------------------------------------------

of the term hereof or its earlier termination shall survive such expiration or
earlier termination.

27.5 Provisions Deemed Conditions and Covenants. All of the provisions of this
Ground Lease shall be deemed and construed to be “conditions” and “covenants” as
though the words specifically expressing or importing covenants and conditions
were used to describe each separate provision hereof.

27.6 Headings. The headings and section captions in this Ground Lease are
inserted only as a matter of convenience and for reference and in no way define,
limit, or describe the scope or intent of this Ground Lease or in any way affect
this Ground Lease as to matters of interpretation or otherwise.

27.7 No Oral Change or Termination. This Ground Lease and the exhibits appended
hereto and incorporated herein by reference contain the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes any
prior agreements or understandings between the parties with respect to the
subject matter hereof, and no change, modification, or discharge hereof in whole
or in part shall be effective unless such change, modification, or discharge is
in writing and signed by the party against whom enforcement of the change,
modification, or discharge is sought. This Ground Lease cannot be changed or
terminated orally.

27.8 Governing Law; Severability. This Ground Lease shall be governed by and
construed in accordance with the laws of the State of Louisiana. To the extent
permitted by law, the parties hereto shall be deemed to have waived to the
maximum extent possible all legal provisions to the end that this Ground Lease
shall be enforceable in accordance with its terms. If any term or provision of
this Ground Lease or the application thereof to any Person or circumstance
shall, to any extent, be held to be invalid or unenforceable, the remaining
provisions of this Ground Lease or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Ground Lease shall be valid and enforceable to the fullest extent permitted
by law.

27.9 Counterparts. This Ground Lease may be executed in one or more
counterparts, each of which so executed shall be deemed to be an original and
all of which together shall constitute but a single document.

 

34



--------------------------------------------------------------------------------

27.10 Litigation. In case of any litigation between the parties hereto regarding
the subject matter hereof, the losing party shall pay all reasonable costs and
expenses (including reasonable attorneys’ fees) of the prevailing party.

27.11 Gender of Words. Words of any gender in this Ground Lease shall be held to
include masculine or feminine and words denoting a singular number shall be held
to include the plural, and plural shall include the singular, whenever the sense
requires.

27.12 Sovereign Immunity; Statutory Authority. The District represents and
warrants that it has the statutory authority to enter into this Ground Lease,
that, when executed, this Ground Lease shall be binding and enforceable in
accordance with its terms, and that it is not immune from suit or judgment
resulting from any claim or action brought against it by the Tenant pursuant to
the express terms of this Ground Lease.

27.13 Brokers and/or Real Estate Agents. Neither party to this Ground Lease
shall be liable for any real estate brokers’ or leasing agents’ commissions in
the absence of a written agreement.

27.14 Legal Relationships. This Ground Lease shall not be interpreted or
construed as establishing a partnership or joint venture between the District
and the Tenant and neither party shall have the right to make any
representations or be liable for the debts or obligations of the other. Neither
party is executing this Ground Lease as an agent for an undisclosed principal.
No third party is intended to be benefited by this contract.

27.15 Memorandum of Lease. At either party’s request, the parties hereto agree
to execute and cause to be properly recorded a memorandum of this Ground Lease,
sufficient in form and content to give third parties constructive notice of the
Tenant’s interest hereunder.

28. Guaranty of Parent. Pinnacle Entertainment, Inc., a Delaware corporation,
(the “Parent”), has agreed to guaranty the obligations of the Tenant under this
Ground Lease by a separate guaranty agreement.

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Ground Lease as
of the date first above written.

 

    DISTRICT: witnesses     LAKE CHARLES HARBOR & TERMINAL DISTRICT,

/s/ Sharon Edwards

    a political subdivision of the State of Louisiana (signature)    

SHARON EDWARDS

    (print name)     By:  

/s/ Adam McBride

    R. ADAM McBRIDE, Port Director

/s/ Linda Manuel

    (signature)    

LINDA MANUEL

    Approved by: (print name)        

/s/ Michael K. Dees

    Michael K. Dees, General Counsel     TENANT : WITNESSES:     PNK (LAKE
CHARLES), L.L.C.     BY:   PINNACLE ENTERTAINMENT, Inc.

/s/ Elaine Pumphrey

      Its:   Sole Member (signature)        

Elaine Pumphrey

    By:  

/s/ John A. Godfrey

(print name)     Name:   John A. Godfrey

/s/ Tara Perry

    Title:   Executive Vice President, (signature)       Secretary and General
Counsel

Tara Perry

      (print name)      

 

36



--------------------------------------------------------------------------------

     LIST OF EXHIBITS

Exhibit “1”

   Project Site Description

Exhibit “1-A”

   Morrison Survey dated                     

Exhibit “2”

   Improvements

Exhibit “3”

   Rental

 

37



--------------------------------------------------------------------------------

EXHIBIT “1”

PROJECT SITE DESCRIPTION

DESCRIPTION:

233.96 acres, more or less, described as follows:

That certain tract or parcel of land lying in Lots Seven (7), Eight (8), and
Twelve (12) of Section Ten (10) and Lots Six (6), Eleven (11), Twelve (12),
Thirteen (13) and Fourteen (14) of Section Eleven (11), all in Township Ten
(10) South, Range Nine (9) West, Calcasieu Parish, Louisiana, being more
particularly described as follows to-wit:

Commencing at the Southwest comer of the Barthelemew Lebleu Claim of Irregular
Section Thirty-eight (38), Township Ten (10) South, Range Nine (9) West,
Calcasieu Parish, Louisiana;

Thence North 22° 21’ 49” East, along the West line of said Barthelemew Lebleu
Claim of Irregular Section Thirty-eight (38), for a distance of 254.60 feet to
the intersection with the South line of aforesaid Section Eleven (11);

Thence North 89° 11’ 50” West, along said South line of Section Eleven (11), for
a distance of 161.29 feet to the intersection with the West right-of-way line of
the Pinnacle Entertainment, Inc. L’Auberge du Lac Hotel and Casino South
Entrance Road, the Point of Beginning of herein described tract;

Thence North 89° 11’ 50” West, along said South line of Section Eleven (11), for
a distance of 4118.68 feet to the corner common to Sections Ten (10), Eleven
(11), Fourteen (14) and Fifteen (15), Township Ten (10) South, Range Nine
(9) West;

Thence North 89° 21’ 30” West, along the South line of said Section Ten (10),
for a distance of 776.88 feet to the East top bank of Prien Lake (Indian Bay);

Thence meandering along said East top bank of Prien Lake (Indian Bay), in a
general direction of North 15° 13’ 47” West, for a distance of 232.65 feet;

Thence meandering along said East top bank of Prien Lake (Indian Bay), in a
general direction of North 41 ° 39’ 13” West, for a distance of 191.16 feet;

Thence meandering along said East top bank of Prien Lake (Indian Bay), in a
general direction of South 85° 11’ 32” West, for a distance of 146.47 feet;

Thence meandering along said East top bank of Prien Lake (Indian Bay), in a
general direction of North 54° 10’ 25” West, for a distance of 132.88 feet;

 

38



--------------------------------------------------------------------------------

Thence meandering along said East top bank of Prien Lake (Indian Bay), in a
general direction of North 76° 28’ 49” West, for a distance of 129.72 feet;

Thence meandering along said East top bank of Prien Lake (Indian Bay), in a
general direction of North 77° 13’ 10” West, for a distance of 174.64 feet;

Thence meandering along said East top bank of Prien Lake (Indian Bay), in a
general direction of North 63° 46’ 57” West, for a distance of 305.36 feet;

Thence meandering along said East top bank of Prien Lake (Indian Bay), in a
general direction of North 40° 34’ 09” West, for a distance of 96.42 feet;

Thence meandering along said East top bank of Prien Lake, in a general direction
of North 03° 28’ 51” West, for a distance of 290.97 feet;

Thence meandering along said East top bank of Prien Lake, in a general direction
of North 06° 59’ 15” East, for a distance of 112.51 feet;

Thence meandering along said East top bank of Prien Lake, in a general direction
of North 08° 47’ 22” West, for a distance of 221.13 feet;

Thence meandering along said East top bank of Prien Lake, in a general direction
of North 17° 45’ 50” West, for a distance of 593.36 feet;

Thence meandering along said East top bank of Prien Lake, in a general direction
of North 12° 16’ 05” West, for a distance of 113.24 feet;

Thence meandering along said East top bank of Prien Lake, in a general direction
of North 05° 02’ 58” West, for a distance of 89.12 feet;

Thence meandering along said East top bank of Prien Lake, in a general direction
of North 18° 50’ 30” East, for a distance of 202.61 feet;

Thence meandering along said East top bank of Prien Lake (Indian Bay), in a
general direction of North 33° 07’ 57” East, for a distance of 60.41 feet;

Thence meandering along said East top bank of Prien Lake (Indian Bay), in a
general direction of North 64° 16’ 28” East, for a distance of 32.94 feet to the
left descending bank of the Calcasieu River;

Thence meandering along said left descending bank of the Calcasieu River, in a
general direction of North 78° 15’ 35” East, for a distance of 252.96 feet;

 

39



--------------------------------------------------------------------------------

Thence meandering along said left descending bank of the Calcasieu River, in a
general direction of South 86° 03’ 11” East, for a distance of 308.38 feet;

Thence meandering along said left descending bank of the Calcasieu River, in a
general direction of South 81° 13’ 23” East, for a distance of 229.29 feet;

Thence meandering along said left descending bank of the Calcasieu River, in a
general direction of South 87° 22’ 02” East, for a distance of 531.89 feet;

Thence meandering along said left descending bank of the Calcasieu River, in a
general direction of North 86° 57’ 14” East, for a distance of 396.48 feet;

Thence meandering along said left descending bank of the Calcasieu River, in a
general direction of North 76° 32’ 48” East, for a distance of 229.26 feet;

Thence meandering along said left descending bank of the Calcasieu River, in a
general direction of North 82° 03’ 53” East, for a distance of 103.18 feet;

Thence meandering along said left descending bank of the Calcasieu River, in a
general direction of North 77° 14’ 13” East, for a distance of 357.96 feet;

Thence meandering along said left descending bank of the Calcasieu River, in a
general direction of North 75° 10’ 07” East, for a distance of 195.09 feet;

Thence meandering along said left descending bank of the Calcasieu River, in a
general direction of North 64° 43’ 40” East, for a distance of 401.76 feet;

Thence meandering along said left descending bank of the Calcasieu River, in a
general direction of North 63° 49’ 10” East, for a distance of 489.27 feet to
the Northwest corner of the Pinnacle Entertainment, Inc. L’Auberge du Lac Hotel
and Casino Parcel One (1);

Thence South 49° 09’ 02” East, along the West line of said Pinnacle
Entertainment, Inc. L’Auberge du Lac Hotel and Casino Parcel One (1), for a
distance of 948.23 feet;

Thence South 00° 53’ 19” West, along the West line of said Pinnacle
Entertainment, Inc. L’Auberge du Lac Hotel and Casino Parcel One (1), for a
distance of 553.77 feet;

Thence South 89° 11’ 50” East, along the West line of said Pinnacle
Entertainment, Inc. L’Auberge du Lac Hotel and Casino Parcel One (1), for a
distance of 200.00 feet;

Thence South 00° 53’ 19” West, along the West line of said Pinnacle
Entertainment, Inc. L’Auberge du Lac Hotel and Casino Parcel One (1), for a
distance of 1671.72 feet to a point lying 120.00 feet North of the South line of
the aforesaid Section Eleven (11);

 

40



--------------------------------------------------------------------------------

Thence South 89° 11’ 50” East, 120.00 feet North of and parallel with said South
line of Section Eleven (11), for a distance of 1884.95 feet to the West
right-of-way line of the aforesaid Pinnacle Entertainment, Inc. L’Auberge du Lac
Hotel and Casino South Entrance Road;

Thence South 22° 21’ 49” West, along said West right-of-way line, for a distance
of 129.04 feet to the Point of Beginning.

Herein described tract containing 10,191,286.84 square feet, or 233.960 acres,
more or less.

 

41



--------------------------------------------------------------------------------

EXHIBIT “1-A”

MORRISON SURVEY DATED                     

 

42



--------------------------------------------------------------------------------

EXHIBIT “2”

The “Approved Project” in the Louisiana Gaming Control Board “Statement of
Conditions to Riverboat Gaming License of Harrah’s Lake Charles, LLC”, as
approved by the Louisiana Gaming Control Board at its meeting on August 15,
2006, as amended from time to time, with a cost of at least $350,000,000.

 

43



--------------------------------------------------------------------------------

EXHIBIT “3”

RENTAL

Parcel 233.96 acres, more or less:

Annual Rental for the first five (5) years of the Initial Term shall be
$1,169,800.00. Thereafter, the rental shall be increased each year of the
Initial Term and any option period as of the date the rental is owed by an
amount determined using the formula set forth below. The amount of the increase
will be determined by multiplying the annual rental of $5,000.00 per acre by the
percent of change in the most recently published U.S. Department of Labor,
Consumer Price Index (CPI-W), all items, South Region, not to exceed five
(5%) percent per annum. The percent change will be computed by comparing the
index figure published for the month closest to each Lease Year anniversary date
with the same month of the prior year. For example, if the Ground Lease
Commencement Date is March 1, 2005, the adjustment for the annual rental due
March 1, 2010 shall be calculated using the index published for the most recent
month available prior to March 1, 2010 and comparing it to the index published
for the same month of the prior year, subject to the five (5%) percent cap. The
index to be used will be the most recently published U.S. Department of Labor,
Consumer Price Index for Wage Earners and Clerical Workers (CPI-W), all items
figure, South Region published by the Bureau of Labor Statistics or any
successor index published by the Department of Labor. Rental shall never be less
than $5,000.00 per acre and shall only increase in accordance with the above
formula.

 

44